
	

113 SRES 427 ATS: Expressing the sense of the Senate about the importance of effective civic education programs in schools in the United States.
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 427
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Cardin (for himself and Mr. Grassley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate about the importance of effective civic education programs in
			 schools in the United States.
	
	
		Whereas civic education is essential to the preservation
			 and improvement of the constitutional government of the United States;
		Whereas civic education programs foster understanding of the history and principles of the
			 constitutional government of the United States, including principles that
			 are embodied in
			 certain fundamental documents and speeches, such as the Declaration of
			 Independence, the Constitution of the United States, the Bill of Rights,
			 the Federalist Papers, the Gettysburg Address, and Dr. Martin Luther King,
			 Jr.’s “I Have a Dream” speech;Whereas research shows that too few people in the United
			 States understand basic principles of the constitutional government of the
			 United States,
			 such as the natural rights set forth in the Declaration of Independence,
			 the existence and functions of the 3 branches of the Federal Government,
			 checks and balances, and other concepts fundamental to informed
			 citizenship;
		Whereas since the founding of the United States, schools in the United States have had a strong
			 civic mission to
			 prepare students to be informed, rational, humane, and involved citizens
			 who
			 are committed to the values and principles of the constitutional
			 government of
			 the
			 United States;
		Whereas a free society relies on the knowledge, skills,
			 and virtue of the citizens of such society, particularly the individuals
			 elected to public office to represent such citizens;
		Whereas while many institutions help to develop the
			 knowledge and skills and shape the civic character of people in the
			 United
			 States, schools in the United States, including elementary schools, bear a
			 special and historic responsibility for the development of civic
			 competence and
			 civic responsibility of students;
		Whereas student learning is enhanced by well-designed
			 classroom civic education programs that—
			(1)incorporate
			 instruction in government, history, law, and democracy;
			(2)promote
			 discussion of current events and controversial issues;
			(3)link community
			 service and the formal curriculum; and
			(4)encourage
			 students to participate in simulations of democratic processes; and
			Whereas research shows that the knowledge and expertise of
			 teachers are among the most important factors in increasing student
			 achievement: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)civic education
			 is essential
			 to
			 the well-being of the constitutional government of the United States;
			(2)comprehensive and
			 formal instruction in civics and government provides students with a basis
			 for
			 understanding the rights and responsibilities of citizens in the
			 constitutional government of the
			 United States;
			(3)elementary and secondary schools in the United States are encouraged to offer courses on history
			 and theories of the constitutional government of the United States, using
			 programs and curricula with a demonstrated effectiveness in fostering
			 civic competence, civic responsibility, and a reasoned commitment to the
			 fundamental values and principles underlying the constitutional government
			 of the United States; and
			(4)all teachers of civics and government are well served by having access to adequate opportunities to
			 enrich teaching through professional development programs that enhance the
			 capacity of such teachers to provide effective civic education in the
			 classroom.
			
